FILED
                            NOT FOR PUBLICATION                               MAY 10 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JANET MARIE SCHNEIDER,                            No. 10-35544

              Plaintiff - Appellant,              D.C. No. 3:09-cv-00613-KI

  v.
                                                  MEMORANDUM *
COMMISSIONER SOCIAL SECURITY
ADMINISTRATION,

              Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                   Garr M. King, Senior District Judge, Presiding

                              Submitted May 6, 2011 **
                                 Portland, Oregon

Before: TASHIMA, BEA, and IKUTA, Circuit Judges.

       Janet Schneider appeals the district court’s order affirming the

Administrative Law Judge’s (“ALJ”) denial of her application for supplemental

security income disability benefits under Title XVI of the Social Security Act. We

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm. The parties are

familiar with the facts of the case, so we repeat them here only to the extent

necessary to explain our decision.

      We must affirm the district court’s affirmance of the ALJ’s decision if the

ALJ applied the correct legal standards and the decision is supported by substantial

evidence. Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008).

      We conclude that the ALJ provided “clear and convincing reasons,”

supported by substantial evidence, for finding that Schneider’s testimony regarding

the intensity, persistence, and limiting effects of her medical symptoms was not

“wholly credible.” See Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155,

1160 (9th Cir. 2008). Schneider alleged severe exertional and postural limitations,

including difficulty grasping objects, intense pain in her neck and shoulders,

limited range of motion in her upper extremities, and cervical spine tenderness.

However, the ALJ provided specific reasons for discrediting Schneider’s

statements about the extent of these symptoms. First, there is no mention in her

treatment record of motor deficiencies, limited range of motion, difficulty standing

or gripping, numbness, or other abnormal sensations. Second, Schneider admitted

that she does household chores which require light exertion; she vacuums, washes

dishes, washes the floor, gardens, shops, and does laundry. Finally, there is


                                          2
evidence of drug-seeking behavior. Schneider admitted she became addicted to

prescription narcotics, and hospital records show that, during hospital visits for

migraines, Schneider appeared comfortable when a nurse was not in the room, but

became tearful and complained of nausea and pain when a nurse was in the room.

   Although the ALJ erred by failing to address Schneider’s migraines at step four

after finding them severe at stage two, see 20 C.F.R. § 416.929; Orn v. Astrue, 495

F.3d 625, 630 (9th Cir. 2007), this error was harmless. Schneider presented no

evidence that her migraines, for which she sought treatment in the emergency room

sporadically but never requested medication from her primary care physician,

would affect her functioning at work. Moreover, the ALJ made an adverse

credibility determination about Schneider’s reports of excess pain. As such,

Schneider has not shown a “substantial likelihood of prejudice” requiring a

remand. McLeod v. Astrue, 09-35190, slip op. 2195, 2207 (9th Cir. 2011) (as

amended).

      With regard to workplace stress and anxiety, Dr. Patrick testified that

Schneider “was expected to have significant difficulties in maintaining normal

social interactions,” including in the workplace. But, the ALJ specifically included

this limitation in the hypothetical the ALJ gave the VE to determine if there were

jobs in the national economy which Schneider could perform. The hypothetical


                                           3
claimant the ALJ described to the VE had both exertional and non-exertional

impairments, “such as she would be limited to unskilled work with no public

contact and minimal social interactions with co-workers.”

      Finally, the ALJ did not improperly reject Dr. Patrick’s testimony. In fact,

Schneider does not identify any portion of Dr. Patrick’s testimony or

psychodiagnostic evaluation which the ALJ actually rejected. Schneider claims the

ALJ ignored Dr. Patrick’s testimony because the ALJ did not explicitly include in

the RFC, or in the hypothetical to the VE, Schneider’s inability to interact with

supervisors. But neither Dr. Patrick’s testimony nor his evaluation included any

mention of Schneider’s inability to interact with her supervisors. Dr. Patrick

testified generally about Schneider’s “significant difficulties in terms of

maintaining normal social interactions,” and the ALJ reasonably translated that

diagnosis into a hypothetical claimant “limited to unskilled work with no public

contact and minimal social interactions with co-workers.”

      AFFIRMED.




                                           4